Case 4:14-cv-00704-GKF-JFJ Document 263-5 Filed in USDC ND/OK on 08/19/21 Page 1 of 4




                            EXHIBIT E
CaseAaron Weigel
     4:14-cv-00704-GKF-JFJ Document 6/29/2021                              1 (1)
                                    263-5 Filed in USDC ND/OK on 08/19/21 Page 2 of 4

      1                     UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OKLAHOMA
      2
           UNITED STATES OF AMERICA,
      3
                       Plaintiff,
      4
           and
      5
           OSAGE MINERAL COUNCIL,
      6
                 Intervenor-Plaintiff,
      7
           vs.                               Case No. 14-CV-704-GFK-JFJ
      8
           OSAGE WIND, LLC;
      9    ENEL KANSAS, LLC; and
           ENEL GREEN POWER NORTH
     10    AMERICA, INC.,

     11                Defendants.

     12    _________________________

     13                      DEPOSITION OF AARON WEIGEL
                    TAKEN ON BEHALF OF THE INTERVENOR-PLAINTIFF
     14               ON JUNE 29, 2021, BEGINNING AT 9:07 A.M.
                       ALL PRESENT ATTENDED REMOTELY VIA ZOOM
     15               REPORTED BY KARLI DANIELS, CSR, RPR, CCR

     16                              APPEARANCES:

     17    On behalf of the Plaintiff:

     18                Nolan Fields
                       Catherine McClanahan
     19                UNITED STATES ATTORNEY'S OFFICE
                       110 West 7th Street, Suite 300
     20                Tulsa, Oklahoma 74119
                       (918)382-2700
     21                nolan.fields@usdoj.gov
                       cathy.mcclanahan@usdoj.gov
     22

     23

     24

     25
CaseAaron Weigel
     4:14-cv-00704-GKF-JFJ Document 6/29/2021
                                    263-5 Filed in USDC ND/OK on 08/19/212 Page
                                                                           (2 - 5)
                                                                                 3 of 4
                                                                          Page 2                                                                   Page 4
     1             APPEARANCES CONTINUED:                                           1         THE VIDEOGRAPHER: This is the videotaped
     2 On behalf of the Intervenor-Plaintiff:                                       2 deposition of Aaron Weigel, in the matter of United States
     3        Mary Katherine Nagle                                                  3 and Osage Minerals Council versus Osage Wind, on June 29,
              Shoney Blake
     4        PIPESTEM & NAGLE, P.C.                                                4 2021. We are on the record at 9:07 a.m.
              401 South Boston Avenue, Suite 2200
     5        Tulsa, Oklahoma 74103                                                 5         Will counsel please state your appearances for
              mknagle@pipestemlaw.com
     6                                                                              6 the record.
     7 On behalf of the Defendants:                                                 7         MS. NAGLE: Good morning. Mary Katherine Nagle
     8        Ryan Ray                                                              8 of Pipestem & Nagle Law representing the
              NORMAN, WOHLGEMUTH, CHANDLER, JETER, BARNETT &
     9        RAY, P.C.                                                             9 Intervenor-Plaintiff, the Osage Minerals Council. With me
              401 South Boston Avenue, Suite 2900
    10        Tulsa, Oklahoma 74103                                                10 here today I have my colleague, Shoney Blake.
              (918)583-7571
    11        rar@nwcjlaw.com                                                      11         MR. FIELDS: United States of America,
    12        Lynn Slade                                                           12 Plaintiff. My name's Nolan Fields, and I have Cathy
              Sarah Stevenson
    13        MODRALL, SPERLING, ROEHL, HARRIS & SISK, P.A.                        13 McClanahan, Charles Babst with the Department of Interior
              500 Fourth Street NW, Suite 1000
    14        Albuquerque, New Mexico 87103                                        14 Solicitors Office, Michelle Hammock and Chris Watson with
              (505) 848-1800
    15        lynn.slade@modrall.com                                               15 our office.
    16        Bob Comer                                                            16         MR. RAY: Ryan Ray for the Defendants.
              NORTON, ROSE, FULBRIGHT, LLP
    17        1225 17th Street, Suite 3050                                         17 Co-counsel Lynn Slade is also on the remote line. We are
              Denver, Colorado 80202
    18        (303)801-2728                                                        18 here for all defendants.
              bob.comer@nortonrosefulbright.com
    19                                                                             19         THE VIDEOGRAPHER: The court reporter will now
    20 Also present: Michelle Hammock, Christina Watson                            20 swear in the witness.
    21 Videographers: Gabe Pack, CJ Shelton                                        21 WHEREUPON,
    22                                                                             22            AARON WEIGEL,
    23                                                                             23 after having been first duly sworn, deposes and says in
    24                                                                             24 reply to the questions propounded as follows, to-wit:
    25                                                                             25            DIRECT EXAMINATION
                                                                          Page 3                                                                   Page 5
     1                       INDEX                                                  1 BY MS. NAGLE:
     2                                          Page                                2     Q    Great. Good morning. My name is Mary
     3 Direct Examination by Ms. Nagle                          4                   3 Katherine, and I'm a partner at Pipestem & Nagle Law, and
     4 Cross-Examination by Mr. Fields                         111                  4 we represent the Osage Minerals Council, and so I will be
     5                      EXHIBITS                                                5 asking you some questions here at the front end. I will
     6 Number Description                              Page                         6 try to make it as efficient as possible because I know my
     7 89       Osage Wind Priv 000299-000302                       21              7 colleague, Nolan, over at the United States Attorney's
     8 90       Osage Wind Priv 000427-000429                       56              8 Office is going to have questions as well.
     9 91       Osage Wind Priv 000357-000358                       70              9         Just so I -- just so I know, is it -- your last
    10 92       Osage Wind Priv 000359-0003660                       74            10 name, is it Weigel? Is that how you pronounce it?
    11 93       Osage Wind Priv 000361                         75                  11     A    That's correct.
    12 94       Osage Wind Priv 000165-000167                       79             12     Q    Okay. Thank you. So, Mr. Weigel, good morning.
    13 95       IEA 00226838                              80                       13         MS. NAGLE: I'm sorry, did you say something,
    14 96       IEA 00239657-00239658                          98                  14 Nolan?
    15 97       Osage Wind 019006-019009                        103                15         MR. FIELDS: Yeah. I'm sorry for the feedback.
    16 98       Osage Wind Priv 000128-000144                       142            16 I think that there's another attorney on the call, but he
    17 99       Osage Wind Priv 000092-000093                       152            17 didn't announce himself for the record. I think that
    18 100       Osage Wind Priv 000090-000091                      152            18 might want to happen, especially because he hasn't
    19 101       Osage Wind Priv 000233-000238                      180            19 formally entered on behalf of the case yet.
    20                    STIPULATIONS                                             20         MS. NAGLE: Yes. I see -- and I think he was
    21          It is stipulated that the deposition of Aaron                      21 here with us yesterday.
    22 Weigel may be taken pursuant to agreement and in                            22         Ryan, is that one of --
    23 accordance with the Federal Rules of Civil Procedure on                     23         MR. RAY: Yes. I believe that's probably Bob
    24 June 29, 2021, before Karli Daniels, CSR, RPR, CCR.                         24 Comer that's joined, and he will be appearing in short
    25                                                                             25 order for the defendants. That process is underway.
CaseAaron Weigel
     4:14-cv-00704-GKF-JFJ Document 6/29/2021                        18 (66
                                    263-5 Filed in USDC ND/OK on 08/19/21   - 69)
                                                                          Page  4 of 4
                                                                   Page 66                                                                  Page 68
     1     A    I do not.                                                     1 it's a different scope.
     2     Q    Okay. So another interesting issue, if we look                2     Q    Okay. Let's see here. And so, you know, at
     3 at Saddle Mountain Minerals, the Washington Supreme Court              3 this point, we're looking at this memo being sent to -- of
     4 case, there's this block quote here over the second part,              4 course, first of all, the memo, this is dated October 20,
     5 beginning with "however", as we discussed before, here in              5 2014. At that point do you recall whether or not the
     6 Exhibit 36, it mentions, "Even if a surface owner can                  6 United States had asked or had demanded that Enel and
     7 burden a mineral owner's right, it does not mean the                   7 EGPNA stop construction at the Osage Wind Farm?
     8 surface owner can export minerals without the compensation             8     A    I do not recall if at this point that had
     9 to the mineral owner." I will note for the record that in              9 happened. I know that did happen around this time.
    10 Exhibit 81, the 2014 version, that "however" language here            10     Q    Okay. And when that did happen, whether it was
    11 has been deleted. It's just -- it's just gone. Do you                 11 before or after this memo was sent, did defendants in this
    12 know why that -- that part of the quote from Saddle                   12 case, Osage Wind, EGPNA, Enel Kansas, did defendants stop
    13 Mountain Minerals was deleted?                                        13 construction at the Osage Wind Farm?
    14         MR. RAY: Object to form.                                      14     A    My job was in Kansas City in an office, and so I
    15     A    I do not. I will say, by 2014, we had                        15 can't tell you if the field crew did or did not actively
    16 determined there was no materials to be exported.                     16 stop, but I assume there's someone else who you can talk
    17     Q    (BY MS. NAGLE) So that may have been the reason,             17 to who did.
    18 just because the minerals were not being exported off the             18     Q    Do you know who at Enel or EGPNA would have been
    19 wind farm?                                                            19 in charge and made the decision to not stop construction
    20     A    It's purely speculative because I did not                    20 in October of 2014?
    21 prepare it, so --                                                     21     A    I don't know. It could have been possibly maybe
    22     Q    Well, I hate for you to speculate. So do you                 22 Nick Lincon would be someone who may know that answer.
    23 have any idea who would know why that language was                    23     Q    Okay. Do you know whether or not the memo that
    24 deleted?                                                              24 we just reviewed, Exhibit 81, the October 2014 version of
    25     A    The person who prepared the memo would be the                25 the memo, was that relied on in making the determination
                                                                   Page 67                                                                  Page 69
     1 person to ask.                                                         1 to not stop construction?
     2     Q    Fair enough. On page 5, going back up just a                  2         MR. RAY: Object to form.
     3 little bit here, I will note, you know, this language here             3     A    My recollection is that memo was relied on from
     4 says "the reservation of the mineral rights reserved under             4 the beginning as the de facto evidence that what we were
     5 the SRHA", which I think we looked earlier was the                     5 doing was not mining. Anything to the contrary was a
     6 Stock-Raising Homestead Act, I might be getting that                   6 misunderstanding.
     7 wrong, but that act that we were talking about, SRHA, is               7     Q    (BY MS. NAGLE) And before you -- let me rephrase
     8 similar to that of the Osage Allotment Act, "although the              8 that.
     9 contemplated surface uses under the SRHA are perhaps                   9         So -- okay. Okay. When did you personally
    10 narrower than the general grant of surface rights for                 10 reach the conclusion that the construction activities and
    11 patentees under the Osage Allotment Act." Do you have an              11 excavation at the Osage Mineral -- of the Osage mineral
    12 understanding of what that sentence means?                            12 estate did not constitute mining?
    13     A    I do not.                                                    13         MR. RAY: Object to form.
    14     Q    I'm sorry. What was your answer?                             14     A    I think the solicitation of expert input was the
    15     A    You're asking me to describe SRHA and how it's               15 correct action, and so in late 2013, going to our direct
    16 different from the Osage Allotment Act?                               16 law representatives and having them find an expert, which
    17     Q    Or do you have an understanding of what the                  17 was Modrall Sperling, who had experience with, you know,
    18 significance is of the fact that here the attorneys are               18 tribal interaction such as this, after reviewing that
    19 saying that the contemplated surface uses under the SRHA              19 information, I felt confident that the answer we had
    20 are narrower than the Osage Allotment Act? Do you have                20 received and the answer we had discussed was the correct
    21 any understanding of what the significance of that is?                21 one.
    22     A    Yeah. I take that to mean that you shouldn't --              22     Q    (BY MS. NAGLE) Was there ever a time when you
    23 you should not assume it's directly applicable.                       23 were uncertain as to whether or not a permit would be
    24     Q    But the SRHA is directly applicable?                         24 required from Osage Nation?
    25     A    Not assume that it's directly applicable because             25     A    I have never been uncertain that a permit was
